COUfcT Of ItfPEfclS MUWiBER*.D3*lS-0&3«5-£tf            September 18, 2015



                         a>utu of (We/as fdk toe rarRfl Disroir dp rais


   EDDIE. ItotfiJDHMSOtf                        c       in rat coiLCtf" of&pfcM3

   V-                                           c        third jxioicdu. OGniitf
                                                c
   THE STATt OF TEKA
   GdYtAA/Mto/r CO0L Stcrtotf l061*t&& tttoUl&rf* /? CoP*f DP THc (bMPtAfjwr a«a iuitfiAit
   itf/vs ^EfUfED to TH-c bfTDJDANrk* ttifapn/wrs Statcdftexas Rtleo mo aa/swol
   TO PLAttfUPf-APPELUl/j/T CdmPL/U^P falOGUMMOH' MOTtod blfDIO/WPS CHLKSUAL
   MSWOL, Ju/LSf DCM/toA Af/d Ptffi td TtiL JututbOicnotf TO PlMHrlPP CCMPlAlvr
   PiMSUAMT lb fUJLEft. 'TtXAS P-Utf*, bf tldltP/LbCLdunL, TUmtPf-APPOCMT fLLWaveTO
   h&athwfs PL&umteS PuASuwr ro QmllVl. DcF&mam FjllD n&ajA4w$ adujvo/l?
   TO TffL COuil. PLAtHTlPP-APPCLUMr MQlBfit OUTOL TIM LTMlP.. PLAWttPf-APPiUtor fliZaut'A
   NOTKC DP A SETTWG FtA. MA* WWS-. & HOtPJXG POfi DLPOffitors PMcMD PUH TD TffC
   JuAz^/)icnou]. PLfmmpp-bPPELLmr Fitto Momtf DoImatid/p Fb/LExmy of Ocfault
   PUILSUtotT flMLLSS. FCD-JUOICMUtutLPfolZOaatAM Pole* 6U IM frUS. Wt TMAL Juogc
   Srsitffl dlool r/mr PiAwnff Cu&m Re FksuasscD lurw fhcjuoia: *4 Udc of
   Su&nor MArrrA JuimDitncri. SEE! Suit SclIuxg OaL(Aiiirt>M Judcmo^t Pa&c s: TL
   Sl7tWQlM& Fui&UAm TO WAS GoiftntstACM Cx>0t: $££riDH)~2oOi.L)S8. Otic SNoaJ
   AFPiiun/mi/fc ntr M A&aiM td $hm jrs &ul£ td am mo rmt /tppLnyir&u? offtun
   RULE MUta&Vf Aff££T UtS UCfiL fttGHte 6A. PfU\flLE6tS, tk tffiVi STJM0IM6 Tb CfhtLOfCE
   APPueAftrarY or- tutu m OecUaawm JuteMatr S\nr umai Qecmu a, dp r&c
   bULtit ti£PtfiU& hloM £tC Sunotf LoOLbZ&r AMD XrX3 Uer /UOurA.cO jo ujH-rr
imm. tout IS ATT£tnfiTtb to Be empmlzco Aevam Htu P>er>o£ fie MM teamr rt oaumrubP
WJEPi See: State Bd ipv& v, oef^o^h m$wuiwtm&mr).
                                       Claim

        QEPHtUE OP litems (LahUHTEjtL BV mc FEDUIAL PmnrrmrmJ) COvuOto/lPaL
IMP/US**Mtur (i) tfEdLc&fra, btPuxu. Mxscououtr &) oaaaLAri m&xpp&uNr (H) excht
fmOiO LUSiC. UlDLATTOtf (5) UULAWPULL XMP/USDt4M£*ir fltPttllfc: bF Ft&EOOtA U&OLti iLI
 S"4 maart) \ft6LftTiDrf m1* Af^eao UAX. til tea torn fvuo SuFfimcrtG. mcmtal a*o eMona«AC
SU£3ft CM FOttlE riXTD t*W0U»Mm5{ SoBLVtrtUoe ttotf*fofc S(UMM«/ IftfiDCl ft) PeKCED 1
btAO&O ft&MT TD ACeSSTO COiXfcT.


         PUtitfrzPf-APfiEWtor Pm Be 0) Co*imt& that Ik ff/>s 4oudus &ed/ Depajo£A dp
#15 liuil Rum 6V AtfBflVwri 01 Snuwtf Jnikaft.pAMteOm&rz>/LU) fa*o UuiN6sm/Jt
Exmimc QiteObd r,o£j-i/) to"). 6wa^ &/kz>, /te/toY ftttr/w/r Dman/iM Ml,*** 9>rtpm/.
d&axtXL is) Rtssjl Wat. Pmxmi fffcwwi bFP.CLimj. oupmt, Hu«ts«uz P*ncu />&&*.
ft) A/, daft*.MfSuruODUAL PAnott bPfucA. U^milfcCi\ XMart*, ftor Sa/W/so/t 60
JttAiMJifc Ofem. PAAOU lfkaL.hDS (U2TH WMUUMP. Pfi^c QuPwtUHL. 00 $U*UtT«A
*mu Cii) LkUahoa AW, C»t *> to** to &F*n>to for * Smw fo) Mma:



Possess* sfm /W* **rlt »S^l^^^^ ^ *
4fe*»M* JMM/J, £,^ ^ ^ 06P^Tl^sP^uV T




Irtnl MUM bf mar, ^^ VcA(« ft^ WM0Bn(9 twL LclS"^
tos Mux S^r^c is j* yI,DU™« OF mS» ^ WftRCHD OS-C Bto^osc
HE Mas BCEI* fcETtUUFD OP UIS LtfcEKJY &u& FdETDCAA cumAoar OaE iMdecss . THE
me\m SmTDUc umt mdt Been ftniuDLCArED xr &Coaw of lam* Sec*. LLS.CotfST.
&WVEU& srl* auo M*"; the bat pwcaesa Clause Rtie Dtdi&tfco td pajQtecr me




3.     PLAtnTiff-APPELLAMr Comvcmo that Jauuam i^iddm, Sa&P- Reueast
Ades wot (VPM to bs^ LEGTBLftmo cuftPTCR. sis frcxicu: Ml.tt .tDPC or-
£aivAti£ftL. ?ODC£DaQX 3F CpDCO Because that fecviLSioM did mot taK\\oau£
Pu^um-oAt DTttOL*\rtM BH.  fie M/xiiF&rti uujuu.

S       kFftiraAL fclffitf/ ^"^ ^ » Aw^M^ ^"^^ "A ^^ ^ 4
2 « ^ SuffkMr tvitatu n> WMAA,r AtAxr, JUL i»**mu
ol fktsar JttantcMTtoit. thc fccoM bmsm fimfu. tvuatct n> sum*r
OccktaMsr 3ito6M£ttr M0Xfi3i»KMe lUUmc &ot RausnuxM PUrur.ff
APPEUAMT JmuAdcf iLZo&P Release.


fc.      THIS Coum Mas t& 3u(ix&Dicm>u to Od mat iftc PuwiFf-AP/tiOwr IkouESfc
A3 wouib A Cdu/lt OF Ciau APPcalA ^clause 6F A SoMesAtffAT PbuiUM OMmtomnfiL
P/muisiDti) ArPL&ABU To (.Coum OF Ciotl APPEAL) Smr& m Ptot;

        fObUDEA, TffAT WE DELZSJbP OP 9ajO CbuOTS SHALL Be. CoddasiiLE CM
Ail DuEsrmitis of Fact Boouet/r BeFooje Tacm o# APP&foA- emo/l>.k Gee.also
AQXiEU L8Z0 \F(& PiESEUrEA FtA ILkUttW HAUL BEEfi
PnttOUlEQ, X3 A CDfiCtSE $TATEMmT Of 1EM> ESP. OF A lE&AL QoCUMbtLf. See:.
SrMtS frttfTATf A THAT W/HrtW WHEti PlCCO \LJITH THE APPtoPMCE tti A0CO£L)Aa&:
\AltTU OULtS Of /APELLATE. PtlOCE0UA£ APPEALS F&OM A FlUAL SuACMeXr MO
OtU)Cte . RUlE^U A6ttfd ItiCO/iA til AOhtnttST/LAlUfC APPEALS U.3. CDMEHIM&
TffL (lECQILb 3L.3.Ca) foM&XIOtf SV A&toZMEttr, Ar AMP STAGE OF TftC
PlEDEELOlriZ* THE PAMIES l*A4 auo DisPi&sesseo Ucm of Sutrt Pfcewuses, j&tattm£ the date, aka \wnMrtMD5
 FUdm wm the Possession THeeeoT.


q.          Do&memt* Aoiterao mto eutOeuCE CouiArtfED DMAAfiE roated to Ids
  App PiAjaLtLFf-^ftlLftitr IxBccrf- Fgecoom Because of Tc0.cj~id Paroic oiuisibK
  boma Pawel AQMtiiisreftTjDfiL MEwiaatt auo TcfcP.fc QtAoo Panel AnMoasTMrrDfts



lo.        A&Sonti& eaooo. two appeal Btfttts the BufcOetf of ^Howard m/tr me
 teoAA ^uPtoir x/5 ConTOLTibte am oF $?ccif*lyic> rrt£ PiAtf jtf r/ft ftraAi)
\Nrttte eAAHLfla CoMPLOiiiieo oF oo. (lareo uPo« AULSP&wa as r» rffLXssue
Con. to/ I56U£ 6F &TAUim(6).

II.         Id ENACTXtf* Tf4E tiATt^OA^ OaUMMBtf JlMMEM ACT. TffL LEC^tAtafiC
UA^ £ftAUT£A A ailDAO BlfiHTftF STTMltmlGl AfW PflM^w W/toSE £ttff5* SmniS 4-4.
6ttol LEfiAL ReLAOjO^ Attl AFftcTEO 6^ A STATUTE "MA^ StXfc DECLAfl.moft/ ©^
OF TffoSE GlfrlTS. fGCXHf. PQAIAL. tT*> PufcADSE JS» TO SETTZE AUO tb OfPOM flECRP
      FODM UUCMXAOtTf AMD tUSECU/LXt/VlHClS fU&PECT Tb /2l£//rSvST/m/5, /W0 Or?fc>L
      LE&/JL tiUATUbU^ tT IS TD fl£ U&CMLtf COUSTM/eft AUO A0M&$JST£&£D~
     CO. this EVfopral 9Kael Be So mTEAPmED MO cohsteueo As to &Feetuat£A xts
      GtWEttAL ftiflA&SE 710 tAAtt MlfOMA TttL LA\ti of THE StmS TffAT EUACT ITS TO
      UAtmtxiE, as Pali A3 Possible, mtrH^FEatAAk Auo ReeuCatxo^s c*j the
      Suajecr bf Qeclamtogs/ iummcut mo Olmecs,



       i£i mtti accLAMibM? UUd rs Sou Mcisr A£ IAA0E PmLTTLS.
         A QfiCEArfLAODli Oacs ftor PflLEJuOlCE TffE Ql&HfS bf A POlSDft HOT A PmxI TO
         tHE PhbCCLOmte*


\\        UPbtf XtiPOmATXDtf MO AttlCf IK MJW A MSPmIAE PLxAOMZ IS /lEAli/AEd 06. Zl
 DAYS APTtlLStAJtiCe Of A MoBotf) UliOiJi FE& I £M. PtoE- lULE IS. (bHth

                              Lj&pl Stamca/lA

«.        Suaiecr mattsi zimoiciw js £Ssm«E to the tanmrt op we touts tr> deque
 ACASE SBR a-tt^ao-cif fcot'S fttfMO PA6E/58. in> Atf/MEA flMttir
Oust. «*» Mori* ^ew^e „flwM, um^S^.^^
 0*1*0. mfiCEDMAttCL Hum oF appellate Ppj^utll APPexl* Faom toxal Cduat

          temtt. thc nMM imr show mar •
          fl).7W£ AMA»wr kms moc wmhouk ofto* b*a one n**sr,
          fiRnxnonP. on morion m-Ar:



             Twl  com AmntcF KLCmtomr. uvuss
             was APPAwwr FC0M W£ ^ ^
                                             m SftaacZrZ*
                                         "^ "^ 3to^ «o«»o
           tocoktim imxth m aiOutuMtMrs of rut reus kuus of ttv,L on
           C2-1 THt TPjAL COuiif:
         M BuLed ouwe ftEOiitsr oaranotf. otLfAoTxoA, Exrm eMn&su/oa mPLiaia

         C&kPascn Td PUxic DM TffE AeOucst. oBJtctew on*motion, aha tvl CdiaPlatMtnE
              Pmi OfiJtETCD TO THE flEfaSAL
       fbi, ftutork 6* OPaiflfioM of lau)! tn AtioilCASt, the ouatmiHG* Av a OfEHArm

         $TAKQX>t£> CoaCOUft A PAfirV'S fto/frY TO JWWtfE WE dCMlTS SuflJEtr
         MAfTOL 4UAldAttft0l/.

[Si       tlmPifF-APPEllMf Stipulator Paets Wat AffuMmUEbf Oempustaapc the
T&XfiE CouAJ"S JitfuS OiOTofC TO ffEA/l TffE CAUSE. Aft APPCAEMA1 Be TaLUJP tkJUOVf
ft> THE SUPIOAE COUliT filDM Atf OMUL OF AtfllAE CcoAJT bf AT&/AE CoadT &fLAtift#b
bILQuiHlHCt AN LNTEAEbCllTDlbf OIL PctLMAUEHT iKSutiCFlCM ON PEE kdoUtiO bF
THE COtftrxtuTjotfAUr/ of a Statute bF utts State: T&itorr toot Qctnofi/
UU0b\ GO* tn CuiLABU De&crs Jjl Jufaoiaxotf. PLAatnff- APPtllAttr
AffUMATlUGLtf NeBATEO THE EXJSTtNtC bF JULUSOUlzOtf.tfaAE: TffE PL£A PO TtfC
TaNSQJETJDti) . AT (fEEtfaWS Co/JSTXrumAP OF TffE %TATC bf FEXAS AtitiDTATlD AAXXCLC
bEtfxoMi fo.EtExsstsfE Bitxl to. /Ws, CaulI aha Ikiml PiumUMtttTi Otntfft 6f
Due comcot EAaj.sctnoUift. webviz bail &mlSHau wx at RtoonttJi. mot
EttJEAVil PttClES ItiPDStO. K0& QtiSlSL DILllHUBftl ftiflSUl^TIKFLttTEO, ALL
£bu«Lts sufta fte dv»u amo ua& Peteotf Ml ml mauw Ooke nm. irt ho
lamos, Goods* PRisort btaePuTATCDrf* SUaul Hfvvc teMcoY Bf me come of iM

jl       i/fliMotf'a CtoKnrtiixni tf tTfe 5rAr£ of teem bmoTATEO kxma JL
TL rut poms bf awrea^wfitfr. Aostoe tf. SeamU, ftwtiibtf oFPoviees .tugee
SEPARATE HEfftCTMEN©, EtfOlCBt OF ?0\HOL POAPgUsf ATTAcHtQ TD ttft Omefc.
&EPAl.TUfc FbweftS OP THE GoVfeRtfMCIir OF TffE STAT\E DF" T&AS SUAIL BE PMOCO
IMTO TKOEfc DttTTtfiV DEPAftXIAEWr5, EfttH Of WHICH SHALL Bt CotfFlOED
TO A SfcPAtlATE BOCtf OF MA&lSTHAC/j Tb Wlf! tflbSE WHxeH A££" LEEd$UtTV*£
TO OME: TffoSE WttiCf/ACE EtECUtltfE tD MOTHLl* AHQ THOSE WIIteH ACL -toOiaAV-
ro Auotj4uLvi Ako No Pee^om oil CdElechom of Pensoua, be />r d^e ofthdse
flEPAOIMWktS. SttAU EICESLCJSE AlW PDWEft ElfiEPT tK tHE tKStAKEe HOlE-ltf EtPReSSl^
PEi^MXTTED.
         Stahoime \le&uta£i^rtf is itAaiaT m opem Couats Provision df re^s
Cot\smurto^.\Mttrcvi Contemplates access 10 Courts ttsk>c for those uStgahts
^uFftOXKG livaaux EsPeaAui(» imflpeMCwum fRcvicaro^ Paomoe.
          UWQEA FEtEftAL A LAW OF STAMOrWE DEPflX\t£S A CouOX bf 9HI&SOX MATTETL'
amzmcTi&fip &tCAusE£TftiUirM& is Aii ELtmm tf 5uc« aawsoicnotf.                        >
II.      IIWlfED 2>UX& COOi MMTATEO TITLE /& LOME Md C&MMAE PHU£AUA£ BELTIUi ISC&
 bbSOUlCTIOtf bf P(lb£££0ZM&5 BtfOdE OEPAlWrtZttft, AEENCX& An/OtoMMmEES. \MttlE\iE(Lx
UirrA tiiTeur w Avoia, evade, p/ieifarr on Dt&mcf CoMPOAfiicE.m whole on. lu paet,
iMtTrt h«< Cl\ilL ItiU&TL&bTmb DEMAtiD DULH AfiO PdJOPESOf MADE, UtnOEJfl THE AtirJTWSf.
tlML P00££3S AIT, WOLfULlH WtfTWflDLtfS» MftREPnES&lTS , TLEMb^E FtoM /Wt PlALC, (MHZ/US.
CbSfEHUP, D&TADYS , MUTILATES, klTWS. Pft PA btHQL AAEM4S FALSIFIES Am OOUlMtruCMt
MAfElUAL . AtfSltfETB TO WftlTTEtf £tiTWL*TLt\TO(LI& . 0(L DUAL T&IXMOUtf, WfUCllt$ THE SUB3EET
OF SucH Oem/Wo*. do. attempt To do so on solicits audtkeil to do so o THE
EE6AL 6YSTEM. QEfEWOAAirs COMMITTED AflilSttfE TttOtt ft*** Ate* bfCUNLTrY TO
ouraXGKf Mo^nar/ mo b^Ttucxxo^x^M, to quaH ama OeM justice, a&uswl
fACTtCS IMSTEAO OF&EXM6 PMLTbtTHL SOUillM UAVt UtDtAE PAAX OFTWE Pu>b\m<

R.         PLMMTtFP- APPELLANT M&lEd (IttEMEO THE OE3I/LED (IttPur AUG tONf-COCUCC
FILM PAtLDLE THE /iOAA/) b/L MGMAUtS PWTttS&tf WXTfi THLHe&E&ilkUtXKCEHTXWL
TO hTTfidlS TffL HIGHEST OtEfiEE Of ETftlCAL AMD P/LO/ZSSIMAC EONOutT. SEE <
63-/5-0O3U3-U UOLOAflE /oF/ APPEAL $U(T 9EEEO/E OECLAAjATDM JuDEMEUr AT
li*m Page 5. Stan6jM6> Pao>e i. taamFemieA ApPcUa/vT td rffc ret^ OePaotmcmt
OF Cmil&AL JdmCC imTXTuttDML DIVISION, OFPlUAk OcaLIED PLAiNotf-APPbUfiNf
Ttit Release il&dmmemoeo PtE$aLiQ>EO /iv We law bsTti legblawllc &aptca mf
3F Ca)(i). Pt&bL COOE I^Ot •PAlLOLt PfitidS AUO IkfiWtCA IxUfEO E1//&&LV bzlkfiQ TftE
Seat' AflMMST/Mfd/LS NEW DAtAAC& AeCU/LEO Gu(LM& THE ComPLEtC Ab^aiCE DP
fevuoEMCE offeheo ro p/ioire a mital PAcrvb norno pmm cowsoOe/zaoda/ pm muub
OP THt LA(AI Oft tMlDEJIUE £S NO MDfi£ tffAtf A MthE $CX0TXllA, DA TtiC &lOa*t£ CtMClLMUdi
&>TAQL&teS> OP OPPOSITE OP A \fTTA( FacT. Otf THE PlAWTtFF-APPdIn«r Tb PhPtrE FACTP/ttESSAtUf
TO E^rAflLlSff Irs ClAttA. PiAmnfP^APPEUAHf tA&S 0cA/ltU£T) Of AfiEA/LOSB AtWtfrCH ro
Pfte&tW EMlbiJfCE XH SuPPO/LT OF U°i AiLE&ATlOMS AtlA ActauSE THE PAAML HUHEM^
AOaoE EOEorfirLrrf Cftei^es wrrHour wtta/eis TtSTiFi. iNXtuour op,s£/lmsm6 thcitl                 i
hmtAmU DTL l4EA(LXNG% THETtL TesTlMcNoizrxoN
MADE APPAO&lrm ON THE flASfS bF PLAcNTlFP- APPtUANC PlutHL ILcPO/LT Oil fUCOlD.
FACTUM Qt&PuttA ArtE UOT 50 TLdhOUXED UtiOEG. pAME^JuAi5(ku0tNC£: , PA6L fO Arl&
HAMOiO. PA&ll.(Mai&MATtL.PAtelL.ATLB.PA6C2&firib& PfiMlE DFFlCOL
SCHEOaLEO S£* DPFcNbtA kTMtfXES P.UD its: iHH< 0X0 THC/CHAN6C CASC MAHsthA MAto&te
MJAttUAM tLiDOi HELLAS PbilNlcn Pit lAu) QBmtUG tH6U>LHDl>Mt Pa&N for tirfi&tk /%//•.
Pageii. QuePnoCm Mwlattdm).if.Ot/tP/w&s\lff, Pa&lsm&.tf.PAec*Oc&f^u
XNMUlPtf0fkiUE\tANCE Pft&L l> P*C>& ?>LllMtf mUfiOnBXN/DAMAftofif. faTtCA/ Bu^tC
PuumfPAPPdlAtir Durt/ifxM6 Lmtr Minorf

td.     toC MM 7, Zofi. PtAatfiff* bPPElLAtiT, itetuTVO AOleIamto/u/ Juc£j*mr CdhPLainf
A£Ala*Sr dtfaiOAMS PUaSMtoX TttAS kodcMAAOfT &0C ^EEfmP lobl.E>& MO TffE
AMtmrtlATvLE hCfCAPfi, raws brtwtMMf IhOE SccmD. ixdLo& Filed xn we zcd*"
Q23T6IET ODufLT bf T/LAOS CDUrir(. TEXAS, MA? &.W&. MJUNC 11,16(1* AfoN bF TlfC
tDNiPLPxElIT AtibSa&AMDd) KM** l3$l/EG AM SeAUEO Tb Tm MFOoNaIA btf JWEPI.ID&.
AET^DAWn bMCXNAL fWWOl'JUM OOAMO MO Pit* Td JTUOttOtEF/DN MS PdCcA
Jl\Li /S.lDlS. PlMtiTttt HeSPoME Td AzPeNOAMTS A/USi/W&L ,JUM DoaanD , JM& AUO
Plea ib jutmoicrxod JuL utejl thaM.
JULJZ&.lOftlTISA dEF&T'iXtPACCDhACTM CUtits FiliNIG Oape Ai/£mrz,2orf.
Dt&UbMis Fxleo a Otfaums PDmoaTTD Trttfioutr.Jrt* ***>&-
PUwrnFf- APP&IAN7 FrlLD DUrEtLnMElXMfTMDTIDfi/ MAM ttwf. PUtmTtFf-lxPftlLM:
Pimm Morxcc OF ASirrafo Set Foil MaH /3. lots. Ati£A&me> tot DeFqpaa^s mlweQ
 ?L£A TD THE SUMS DlCTZOA/ BCAETLi TM) Ct) *fcA/L EaTEFL . PLAxUTlFF -A-PPiLEamT
tfAA ALL TIEMH FXLEO MOTIbf/ OzLLAAATWfJ FoL OlWt DP DEFAULT PuTL $T*n* A OeFoTOANF MiLSL ScflNE
ausmztl mrtithl Lii)0rV& APrUL foam dourco wxtHtHeQummda/ ano ^Plaxhf A
t&n&E xe> xtiSufFtcxufT Uhoel HjjLc, PloolaICjuiI PnottDc/nl llCf) WHO/ D£fimMr%
Fail Tb Ratal td SmniM JW THt TxME MatXs mtouoId ftDEul'Pat Pmxhuiit
tz id)(J). AolFauIt-JuMtAaif A4wBe 7>ttix/ /&&&>{ 77k OtfoioM1*
22<       THL Cdm&x Ma/EiL GfttfE PUwCitf- hWtll*&T Au C^PooraaAim' Tb fadb&lv
Su\°PoaJ" 6(t Ad^atss Ttfe FacTs . Wiwlejl Xtf VWrctf Ttic Coai\T pRoceeoett, Do Yba /Jcwl
AA£. IfltUr ^ou t/UftMT. Ccuar5 FkToco SrfcttMEMT B* QefT-tfOArtT- Ttfc Court.. tMUrHou7
ftrrewpr T& iDDcrtfY M^aF. Tftc tou^r Couoris aojouok, v'ou .x (Wr toto M&*r io
rdKou. *fou lW APPoU It vU W*«T..
23.       ACCdilOAKCE Wrrtf Ftfttnj\( Cuic( -Tufcra/vt ftuxEDuitc. Rule. tzMCi) THC
Couai Jfc Fact Ea&onxo la Lettcng T\\c OifmQMiX^ Mdtidk To Dismiss wu*.n
PHE3U0ICE Fb/L LACfcl OF 3uiucS0J£TWtf-£I/E*( Su&JDcr AAftTTOL JuWSBicftO/^ To &c
Piiffn otf A&0 PftDPoseo E»e*LTat^6wi6#cr Iftttut Sfttft Ntoaou to 0E>rAis&
PuaSuAur To chapter K. FcoeaaI CiuiV Judicial P(idc£DU&£ Amo Rules is KAbt>x
BECAUSE aEPOlOto^S DID KB" AtfSflfefc CdMPlaIRT Atf& $ai*J*DU JTU mt T-CMC
Tlfor *IA& ilrDttVU* XK THE" tlTATiDi^Trte: tfcFetfO/H^ IS WOT AfiOOE Tft£
 BiJLtfl &ET FonTM X« THE- PeO-CflU PBGC £t£E5 -TrtC OEH^OAM^ 35 MOftX
flM *A*IE (* A«MdOKB THE SuUtotf **D ^RaIKT 1* TO* to «J«D
      . ,, «. ciunn Ar MJL.™« r** Pno«*«i«.M- fccFAULrtW fieft»«u«rt,




ttM *£,'-,«/ /?,/,//. jwo*. ***** th,is nCn tor«w2#> rHcccwu nfavtC

mdul Fumi MiLfiwcamc m HoU. Of) mat uaaoms m



Mn. toe.»« rx ^/f^Z^ «^ -m t>u>ai of m


J3 U^OT^
                                Cmcwsm

11    PlmibFf-ftPf&Ml QEdOiG fl/23 OkJ/lT TD APPLt THE. Nrk AmM U3.t. UMOttL TUC
out Ptmiss mo equal PnnruimtCLAiist, atf tuliaem cf M umnD STArta t// We
SJA1L Of TWfi. TH£ US, 3U?MME HULL WATTK. SWLbFTSM (MsmWIDH MS
FCUHO MOTH SDlOUL DEFECTS, THE Oti&B IWUrKD THE tll^^.S^'.^AMOf^
amend uiS.£. tri£ am o"« ^fl

sru.
^ Mortiroft. **»«   r^ss,™r^
             «id ifxourE.0 flr ft™ i^**•* ««
T t \moAML  ^esim soon of mA*nt*5



mmu WniM bars op mat mrDcFcuOMtrs Pasomm mmnoumv
30     R3i.             ^^^ii^CoftsmiwHALllx^m^iOiAnDf^ Pcatntipf-appolanf^at damage
      Poa WfiDtiaFaiLi' JMPtoSDfi/Mmr unooi ko\tCMMt*iTAL liability' u#DaL$Ecnou:M.io5'
 tti-tomamtPS T&A0* CODiS MtfOfATEO PETITmd tLAM XS P>A5ED ON MCACH OF
CotfiT/LACT (UNDUl THESEWlWdL ACT Of IQTJ) PiEMEEtt *>TATE PAxSot/L/L AN/) *>TAFL .
BrAfL htefiCU COUTH/XT Qti JAMAfiJ thlffli AT lAlONKMF AFU/L OPM/NAE flCLEASL
W JAiiilMlb,WDU\ PETimm CtikAPLLTLA llYcM* t/MoNWS 2/OAfS AND UAk'C
 fltttf PAtiUJ/ AM IH/WtfGfUL mPAIGOf/MENT Ufi/AOl U*' AMEt//)MW UAtC. SEt:
 Atf£>. 148$. L9W L& . t*tf.57. QtcWri tff, "dePT I. W8S fccOed&NATC Fpjaa
If, T, L A. M/L PAACTICt M) (UMEDlA COOE. $CC1tOff M.DM>. AND AMEND M
ACT, 1001, T7riQPPULwT CLAM Th/AP HE HAD £>cU/
      ftMESTEA WITHOUT PtlO/bAkLL CAUSE HAD AE0XD0V RtOf DEC/06/) ASAlUST liM
      M     STATE COU/IF.

38.              MI5OM0UCT Pmlt oPficm HAtfi tMPtofWUf Ciue* fyht JWuMf2o*f
       (\Pfidf CdlMiVAL PlddELMNCfr Afaaisr PUxup/// APPUOtntr. flio DiCflcfcPAt
      ktMLhAM DtNV/MG THE PaeTuA/ AUt£Afl6Af Tf/I"> CoC/zif KM>CAY3 THApV/c
      Pacts ALLEGLL bf DtftWOWS Afit far T/Luc,            T//t T&fo &>A/ uaaw/ itc out Couaseoflauu<
      UlO LAT1DN?,


                                                                                          u
UfSbUL THE UNITED SmfES Cb/JSnTUT/D^ 5th* 8r* ii™ ANA HP* AMWOMEMP CPJJEE PMC)
UNU10L PUfJftHMtMT\ A OUt PAOCCiS \llOLAT(DN\


 34 .   THE PLAIuaPP APPELLANT HAS NO PLAIN ADLOUATE b/L COMPUTE flEMEO'l fiT\
LAU) TO ItEOflEfiS THL W/LONG Q&Cai&LD HtMlN. PbllNTlFF HAS rte£fit AND (MILE .
CDUftUUL TO 6>C UltePAfLAM Xh/JUdltD to THL CoNAuCF OP THE OtfttiAAMT1^
UNLESS THl"> COUAT&/LANT THE OcCCA/lAFOl/' JUJUMCTlU£ /ktlEF \MHtCht
PLMunff-Atfaitor Sum.

                            PDAOrt PnA PfIuF


        UlWE/i£&A£ , PLAMTIff APPEOAW /leSPELTFuM PPA THE hl'ATUtil Of THE CASt (ItQul/LE AND AS MA/ IhE AGAEZABLE TO
EOUtrf AM0 &bO0 CoH?>CJWC&.

 *'     WPML ME/LCV otf Me GoA , lit OCCOMNCZ WrrW Vou/L MOtClPui LdMSa/
 VCXJ/L AHUWAAWf CONlPA^SJDtP PihTOUT TMt&G>/LE^IOfJ\A&lQ of Hea/lt'&da
 m WW* w m olumahce Fm &«, not just a past act autik
 *w>ttoi*AL P^icAiAAiOQocwl toiwut»*e»U*m torn*?iw df
Aoo THE flELATOM 6tIU*0f too PhD PEDAL VlMtMS. TO &>0 rV»N6 MM
THLAutmmf ro men S/weas *uch p/ioclamatwp/ xs acnu thauopfolxne
SACfLlflCE'THE HoPt THAT/lOOS &0* MLL fi9W»W» TAW6C WHO M PCONED
mo CONflUfC WLL PtlOMPT HIM TV LDOt fWILMt ON THE ACTS OP tA/OMHip
OFFlMT) Ltf 5M<


*/A     MV MOTHER CbA/CUlflD ME /// MEOUlTf MAS J COd/CEUfEO, AT I/O MAC
 \Ufc ti/UL Without siH< x aha Pidatall^ PPPueteo Sxnce Vdut/-/ X haipe
AMAfe flfiEV AFFLICTED , It/ tHEMDSlC UHAJ /9S A XNSTAL/A1EMT FDA SPattftUa/C*
SAtfllPlCAL NDDA OS. LuSTflAi \UATUL CLCAN'Xt/C FdPL ifOU Od NOP DtSlM
SMllftCL' Xti THE MEOE DPPt±MC> OF rHE flXTUAL ^ACA/P/CE F/LD# Good QxsPb-
SlTXDM XS HOT ACCEPTED TO &O0< THAT THlS COUAT ENPULJUOEVltMr CAANt/UL
PLtouncn APPeUaatt.

Y2,     A OECLAMTWfif THAT THt ACTS AMD OMlSSlOfi/S OESCAX&ED NCAEI4/
VtOLATtO P/A(N7I/-F-APP£LLAA/T5 PIGUTS UNDEfl tH£ COPtSt/PunoU AND U
bf THL UMITLTi S74r£6.

                                                                                   u.
t/i.    A PfLECXMXATAA}/ AND PtA.NIANtNT INJUNCTION? OADtlUA/G DtPCNOcwr'S
ejuAnf SemUns Diaecwa. dP FbnolE And Ptssi owuJ Vindicate PLAiNPLFF-APPLUMtr
FA6M T/tC/LL WODNa, FAtSt »UNTfLUE IDEAS AND AM RlffDN, SET ME APAAI FtWtA
HUMlllATION1.


*/£     CDUNTUL BALANCE TD ALE 0AMA6E Iff ClVlL (LMCDIES AND PAACTHXS. P&AcPfU CaDE
 StZTlON IN AMDUfitT lb*»DOE. AAO AhAtNO fa ACT V&t mr" LCD- £H,i


 OaTl   ^tPmnAtJLi £ UilM iWDUL PtNALr/ oF Ptajumf ifCAr titc Popcorn
 XS TAME AND Cd&LLElT.                                                    "mcgowc

SefPtMDcn N. 2oiS
 .idebs fin JUwlms NHXtjo?}
  EOOIt Tfoj J6fm# #2M0X1




                                                                                      13
       X- CODEE i\itf JMtfSOf/A^^Ti^-APPaiAAir.cinLrrPK rmrftTRue mo
COH&ECT OOPV OP TH-E ABm/E A/UO POOE&ai^G. lZtOur<3rr£S OP SCZEF3 HAS
BETTK SEaiOO BY PIAON6 3M THt UWTTED STATC3 MAIL RiEPmO OWTtffi
5EPTEAa0€:(L t^*» "2E>(^i AOOftCSSfO TD *

kooM* AA, MUaAfU L156AE SGK2CTMKTO
 XBHmfUL L« DANXEL
 A SSJsrtfNT ATTO EM£/ &TMML


 Ausmu TUas, T8~i\l'l$H8
                                                         EbBtEW$)&®Ott>


                                                         HPPtUAvTiFAD'SC:




                                                                            H
                                             1^-Uloi
                                   u   rue
            QMLm                                       jmt, a. o. hi??


                        -^iiSSS^^^r                                                 •—
                       —                                 rOTAL*.'                     '5.CO
                                                                                     535sW




           f^, •P^L^u^Lxu                                                   Cuyv.ir /w.,nfW




                                                         •Xi.o pg&Jj />? „,y.a.
     Plwi to enhancement.                                           '   /

  uJ rlndlngs on enhancement
1 3




                                                                                                   V




                               •   ** Qva «* ^ccver of tfr, 5^£j /?/£
8/°

                                                                                                           »



                                                                                                       STATE'S
                                                                                                       EXHIBIT
                  And th«r«uvv, ..




          "XL-'9"" ~ "•— - «-. «.                 /C     day   of
                                                                                          .»   *•    D.




                                                                                                           &
                                                                                                          41
           /">•




                                                                                                    fb>
     °" ch'* en. 28ch d                                              •"'«"• Curt rf-     v'
     received froB th                ' "f D«»b«r, A.D_ ,-
     M                               4th Court nf i                 4 mandate of   -c.
                                                °r Appeals, Houscon. Texas"'"-«
     °n Chi* the 3rd day of January,
     kJ
                            .                     A.D<
                                                         19«5 mandate alias „. .


                                                                                               (?)

-D                                                              S C° be8in °n November 22, ig8
                                                                                            982.




          "hile Vn'jaiT' m
                                                                      — ana the Sharif
                                                                           7--=* to th,
                                                                                               3/&7-»
                                said oauaaa..
                                                                      ^-^•^ conduct


                                                                                                               lt»
)
                    65th LEGISLATURE—REGULAR SESSION                                 Ch. 347

               PRISONERS-SUPERVISION AND RELEASE
                                       CHAPTER 347

                                        S. B. No. 152

      An Act relating to eligibility for and condition* revocation., and admlnl.tra.
            tL  orproD.t.on.°paro.e. mandatory .upervl.lon. ^J^^\^ZZ
            a. pardon., emergency reprieve, or fur.oooh.. and other type, of prLoner
            .upervl.lon and releaee from Incarceration; amending Article 42.12. Code
            or Criminal Procedure, 1965, a. amended, by amending Section. 1. 2, 12. 13.
            Subjection, (a), (e), and (0 of Section 14A. Sectlon.^15. X. 21 22. 24, 26,
            27. 23, 30, and 31. and by adding Section 3f; addlno Article 6181-1 to Tl.
            tie 10S, R.vl.ed Civil Statute, of Texa., 1925. a. amended; amending See-
            tlon 21, Chapter 212. Act. of th. 4Cth Legislature, Regular Session, 1927.
            a. am.nded (Article 6166x1, Vernon'. Texa. Civil Statute.): amending Sec
            tlon. 1 and «. Chapter 493, Act. of the 61st Leglelature, Regular So«.lon.
            19«» (Artlela 6166x-3, Vernon'. Texa. Civil Statute.); repealing Article
            -WhOS, Cod. of Criminal Procedure, 1965; repealing Section 23, Chapter 212.
             Act. of the 40th Legislature, Regular Scion, 1927 (Article 6166v, Ver.
             non'. Texa. Civil Statute.)| and repealing Chapter 361, Act. of thei 48th
             Legislature, Regular Sea.ion, 1943, a. amended (Article 6184/, Vernon'. Texa.
             Civil Statute.).


    Be it enacted by the Legislature of the State of Texas:
       Section 1. Article 42.12, Code of Criminal Procedure, 1965, as
    amended, is amended by amending « Sections 1, 2, 12, 13, 16, 20, 21, ZZ,
    24, 26, 27, 28, 30, and 31, and by adding" Section 3f to read as follows:
}      "Section 1. It is the purpose of this Article to place wholly within
    the State courts of appropriate jurisdiction the responsibility for deter
    mining when the imposition of sentence in certain cases shall be sus
    pended, the conditions of probation, and the supervision of probationers,
    in consonance with the powers assigned to the judicial branch of this
    government by the Constitution of Texas. It is also the intent of this
    Article to provide for the release of persons on parole and for the meth
    od thereof, to designate the Board of Pardons and Paroles as the re
    sponsible agency of State government to recommend determination of
    paroles and to further designate the Board of Pardons and Paroles as
    responsible for the investigation and supervision of persons released on
    parole. It is the intent of this Article to aid all prisoners to readjust
    to society upon completion of their period of incarceration by providing a
    program of mandatory supervision for those prisoners not released on
    parole or through executive clemency and to designate the Board of
    Pardons and Paroles as the agency of government responsible for the
    program. It is the final purpose of this Article to remove from existing
    statutes the limitations, other than questions of constitutionality, that
    have acted as barriers to effective systems of probations and paroles in
    the public interest.
       "Sec. 2. This Article may be cited as the 'Adult Probation, Parole,
    and Mandatory Supervision Law*.                          .-..*•       «. h
       "Unless the context otherwise requires, the following definitions shall
    apply to the specified words and phrases as used in this Article:
       "a. 'Courts' shall mean the courts of record having original crim
    inal jurisdiction;
    32. Vernon*. Ann.C.CP. art. 42.12. II 1. 2.     33. Vernon*. Ann.C.C.P. art. 42.12. | Jf.
      12. 13. 15, 20 to 22. 24, 26 to 23. 30, 31.
                                                925
)                                                                                               n
        Ch. 347      65th LEGISLATURE-REGULAR SESSION
           "b. 'Probation' shall mean the release of a convicted defendant hv
       Lr?„Urtwhich
       dunnar  5"?f«,c°ndition9
                    the impositionl»P"«l    by the
                                   of sentence      court to^p^bt£&
                                               is suspended • 3pecmed penod

       vision as the Board of Pardons and Paroles may determine Parole shall
       e"xtu«^rency;mean     *C°mmUU"0n °f"^"»'«™ °"
         "d. 'Mandatory supervision' shall mean the release of a nrisan»r tmm
       imprisonment but not on parole and not from the ?egal custoSv of thT
       State, for rehabilitation outside of prison walls und^^h^^V
       and provisions for disciplinary supervision" as £ Botrd oft*ITon and
       TcorirnnT^
       acl^»^dete™nf-
                  o' "»UneeMandatory supervision
                            or any other form ofmay  not be clemencyf
                                                 executive   fonstrued **
                                                                       as
           e. Probation officer' shall mean either a person duly appointed bv




         ..f .^°ard Sha" m*an the Board of Pard»ns and Paroles;
}     Boar^„fDpa'rdtn;a^Par,e9:t,endDiViSi0n °' P«" S*""Vi>™ °< *•
      Supervisfon"010'' She f«""
        «/5? f ect,on 19-03 (Capital murder);
          (B) Section 20.04 (Aggravated kidnapping)^
        "(C) Section 21.03 (Aggravated rape);
        «f2? feCJ.i0n 29.03
         (E) Section  S'!5 (A**ravated
                            (Aggravated sexual abuse);
                                        robbery); or




    a fel?nVofthtehrp !?.!? a"irinative findinS that the defendant convicted of

    days
    days ^nin the
              th* VJ^t**?    ^At Department
                  custody of the r^ny t,me aftep
                                              of the defendantthe
                                                  Corrections, hassentencing
                                                                   served 60
                                      926
)                                                                                 \8
}                      65th LEGISLATURE-REGULAR SESSION                  Ch. 347
        judge, on his own motion or on motion of the defendant, may order the de-
        endant released to probation. The Department of Corrections shall xl
        lease the defendant to probation after he has served 120 days "
       c ''?"•, !2-iP7l!,6^oard of P^ona and Paroles created'by Article 4.
       !ZlZ\\^lht         Const'tut,on of this State, shall administer th"provi:
        1 .^M Act.respectmg determinations of which prisoners shall be
       paroled from an institution operated by the Department of Corrections
        he conditions of parole and mandatory supervision, and may recommend
        he revocation of releases to mandatory supervision, paroles, and cS
       the Board shall have the authority to determine the degree and intensity
       o/ supervision a prisoner released on parole or released to mandatory
       supervision should receive.                                  manuawry

      ofr their
          4uS*C' *?J- TheJnl€,nber9 ol the Board shall give full time to the duties
                office and shall be paid such salaries L the Leg^lature may de!
      ne„7nnAi^ApPrTiati0\Acts'
      one of their number as chairman,Thewhomenjbe"      °f theforBoard
                                                 shall serve             sLTlof elect
                                                                   a period      two
      years and until his successor is elected and qualified
          The Board shall meet at the call of the chairman and from time to
      m^oriwTtnihprW,S,e bi? determined by ™j°rity vote of the Boar? A
      aTbuslness      F Sha,h C°nStitUte aquorum for the transaction of
      . "The Board shall adopt an official seal of which the courts shall
         "The*Board00^?!
      f ♦•
                           „Deci3io»3 °f the Board shall be by ma/ori yvol
               -?ar? sha11 keep a record of »ta acts and shall notify each insti
     AtZ°ii3 deci3i?n ",a«ng to the persons who are Confined there" n
      aAnV CfL°A3er0f-T?
      and^to the LegislaturefiSCal year the
                                a report withBoard  3ha» ^bmit
                                               statistical        to tLdataof™
                                                            and other     Governor'

     Svislo^r^TLlLT
                 u ^fln' a"d   B°/r? and decl3i0na
                                  c,emency  shall be re,atin* t0 mandatory
                                                     matters of
     subject to public inspection at all reasonable times."
                                                                             super-
                                                                 public record and
     aJfj 1S: 4.(a> The Board is authorized to release on parole, with the
     tE?i# •*Go/lr.nor' any Person confi™d in any penal^ ir correc!
     WTuSSii Th^n' WhH° U, eMgib,,e f°r Par0,e Under «»*"Sin
     B^d^                                                       «P« order of fi
             (b) A prisoner under sentence of death is not eligible for „9mi» t*
    (l)rof0thLiSASfrVng a?enutenCC f0r the °"^M£n SecJ^on 3f(a)
    «di ^Uon «r?ri?5»^^^                        «»UiI». an affirmative finding
    parole until"hi. art.* ™iUS
    Sod ronrf.,!# #i
                                  A?.,C,e' he i3 not eli*ible for release on
                           calendar time served, without consideration of
    ^^nfw.BJ,,l'll,0B*"?ih! °f the maximum 3eftten    J         Ch. 347         65th LEGISLATURE-REGULAR SESSION

              the prisoner's proper employment 2            P™«««ble, arrangements f0?
              Prior to his releaL *^A™^%> .The
              tory supervision .shall be for aIrU
                                                  'xt"?penod
                                                          ••^V*  mad«
                                                             of manda
             tor which the prisoner was Lntf„riH.C(3|U,Va,]eni to the ™*imum term
             on the sentence. The Sn^^^J?. CJ,!ndar tim* actuaI,y served
             'ated as calendar time. Everv^rLZ™uf*t0ry supervision is calcu-
             3hall remain in thecal c»&£of^f^fi. **»***" supervision
             released but shall be J^^^^^^S^ "^ hC W*3
             and 2i IS^S^ ^^^^                                                 *«*
            -r^on^t^^                                        "ance t0 th< P«"a' or
            mine, the Board shall se^rfanI J2^^ ,Jhei*aftcp' a8 jt may deter-
            warding each prisoner except any unZH f PertJnent '"'ormafion *
            circumstances of his offense hI, n3 a^ence of death, including the
            record, his conduct, t^^n^lJdV!!!1',
            and mental health.       *
                                                       3^1 -history and cri^"a'
                                           3nd att,tude ln Prison, and his physical
           ^^^rlK Ptara°ndl?ny.PriTer' the Boa'd ™y bave
           ordered only fo? the best invest of socL^T^ hinL AParo,e •»«« be
           it shall not be considered to be r S 0t/S an award of ^mency;
           prisoner shall be placedlo Dwl«»iv ? °f SGntence or Pardon« *
x          made
           as  mayforbe,hisin proper  emplSm?n?orte^hT,h*.w
                               part, evidenced[hi             anWTOnta
                                                  «./ * maintenance   and have
                                                                           care, becn
                                                                                 and.
)          or in part. rBM&uUorirn^L^LP^m^.a havin* **»•. >" whole
           amount of such restitutio^ or reparation"flVICt,m  h,'S crim*< the total
           court and entered in thl iuV^t!^t^ ma\ be ^Wished by the
           prisoner to his term otimmtoE^nt* ?e ,Trt which sentenced the
           he is able and willing'd^m^^M^^ the Board bolieve. that
          Every prisoner while on parol 2ii S*1-10"" ?! alaw-abid'n* citizen,
          institution from which hi'^ was ,^iac!maK,n.I,,vth,f Legal CUstody «' the
          orders ofthe Board.                   ,eaSed but sha,i be amenable to the
         *toitwM                                          reasonable rules not incon-
         eligibility of prisoners for" narole ZT Z n*oessary w*th respect to the
         of parole and* mandatory su^iionZ^^ SUpewtolon' the conduct
         posed upon parolees and XnT« " »ean,ngS' or conditions to be im-
         Each person to be^taS^ « ^iiiralSTrt**?., """f-fnr supervision,
         ment and contract settinir fnrth iJ ? ^furnished a written state-
         conditions and rul^^V^^.^ intelligible language the
         of restitution or reparation 2>ih?!?J ^V* may incIude the makin*
         amount of such nM^Z^rJ^l?^ "* Prisone^ crime, the total
         court and entered in the iu«ent «T?i." MS1 be estab,'shed by the
         prisoner to his term of imorisonm.nf J*6 C?Urt whlcn sentenced the
        tion of the contract by ZfnwT? V AccePtance, signing, and execu
        te release on parole Persons ^1° 5* ,)aro,ed sha11 be a precondition
        be furnished aUUSZ
                     a written stetZ^ T „? °*
                                           °n* mandatory supervision shall
        Ian*,,™ *u" * I..Ven statement setting forth in rlpa,. La .^^n.^.^i-
        language the condition" an?™ tf^JV'^ in C,Car and '»«««!«.
           "(h) It shall be the dTtvofthl T JT^ suPervision,
        dering the parole of any prisoner nr » ^ l at least ten dav* before or-
        ency by the? Governo?
                         rnor to
                               to noSl   thlT>^?\8rV>ting
                                  notify the sheriff, the districtofattorney
                                                                      c«cutiveandclem-
                                                                                    the
                                            928
)
                                                                                          zo
    )
                                65th LEGISLATURE—REGULAR SESSION                      Ch. 347
                district judge in the county where such person was convicted that such
                paroe or clemency „ being considered by the Board or by the Governor
                   "(. If no parole officer has been assigned to the localfty whei eaper
                son i. to be released on parole, mandatory supervision, orIxecutvc clem
                eitcy the Board shall notify the chairman of the Voluntar^Paroe Board
                of such county pr.or to the release of such person. Th^Lard shall re
                quest  such Voluntary Parole Board, in the absence o"a parole 0I:Icer'
                for information which would herein be r*nniv»A ^V «.. u / i
                                                                                 off cer



               onertetea'sed loltJ^TJZ^iTZ^J"0^ If"0™1 aP"3-
               reprieve or on furlou*or person .^leasednr."""/k on,nal Pardon to
               issued bv the Board"n order bJth^w                 "21, °r 1?ardone<1 "W be

              that he poses a danger taso^etv/h.f .1 t>>e cn-cumstances indicate
              incarceration. Such«fT.,\hat «ar.rants,n<3 immediate return to
              to take ac ua custodyo the prhoner ^hT^' "l"*™ "amei therein
>
)             S= ^hchhar^£S? ^^^ia^MZ
              ff«Wp^^
              Board ,hairXrr.h!rWh°3e ret,Urn a warrant nas b«" i»»ued by the




              AC and shal! noJ^UttS^and e«Vct. "" "" * i""*"'* "y th,S
             don'TseCac^se^orr'vL?at^°^rk0r *I"-"?°n grante-
             conditional pardon on info™.^" J*™1*', mandat°>-y supervision or
             officer or parolfofficer he Z'i hand ""J*1"'"' *>y »law enforcement
            before may
            Board  the^oard
                        adopt"or"s designeeh^»
                                JroWdlnV    unT auch.J,u'cs
                                                " "t *,* "'^       0n such char*«
                                                            an°" regulations as the
            hearing an'd A^^F^S& £$%** »« »P-Wk
            a warrant issued bv the Bon.i .fn". y i ihe date of arreat under
            and at atime and Place set bi th/«? J^vu^ Parole* ov the Governor
        '   'acts, it may recommend to thp r                ?" ^ B°ard haS heard the
            supervision, orI S 1ItSTr *? the 1>ar0,e' mandatory
            "» any manner t^yStem??™*" °?tin£Z6' or revoked, or modified
            Person's naroll m-^             YWarrant- w*>en the Governor revokes a
            son ma!, ^ZulX™*™™! or conditional pardon, that Per
            which he wasTleasedsuchn HP°rt,°n .r!mainin» •' the sentence
            credit for
            credit for the
                       th tYmeTrt^X?^™!™*}0}*
                       tne timeTrnm
                           time      thl\idate
                                fiom the    .,u°»
                                               of hisrcnw,n,n*
                                                       release totothe calculated
                                                                    b« date       with,
                                                                                  without
                                                                            of revocation
                                               929
)
                                                                                                U
)      Ch. 347         65th LEGISLATURE—REGULAR SESSION
       When a warrant is issued by the Board of Pardons and Paroles or the
       Governor charging a violation of release conditions, the sentence time
       credit shall be suspended until a determination is made by the Board of
       Pardons and Paroles or the Governor in such case and such suspended
       time credit may be re-instated by the Board of Pardons and Paroles
       should such parole, mandatory supervision, or conditional pardon be con
       tinued."
          "Sec. 24. When any prisoner who has been paroled or released to man
      datory supervision has complied with the rules and conditions governing
      his release until the end of the term to which he was sentenced, and with
      out a revocation of his parole or mandatory supervision, the Board shall
      make a final order of discharge and issue the prisoner a certificate of dis
      charge."
          "Sec. 26. The Board of Pardons and Paroles shall have general re
      sponsibility for the investigation and supervision of all prisoners re
      leased on parole and to mandatory supervision. For the discharge of this
      responsibility, there is hereby created with the Board of Pardons and
      Paroles, a Division of Parole Supervision. Subject to the general direc
      tion of the Board of Pardons and Paroles, the Division of Parole Super
      vision, including its field staff shall be responsible for obtaining and as
      sembling any facts the Board of Pardons and Paroles may desire in con
      sidering parole eligibility, in establishing a mandatory supervision plan,
     and for investigating and supervising paroled prisoners and prisoners
     released to mandatory supervision to see that the conditions of parole
     and mandatory supervision are complied with, and for making such
     periodic reports on the progress of parolees and prisoners released to
     mandatory supervision aa the Board may desire.
)       "Sec. 27. All information obtained in connection with inmates of the
     Texas Department of Corrections subject to parole, release to mandatory
     supervision, or executive clemency or individuals who may be on manda
     tory supervision or parole and under the supervision of the division, or
     persons directly identified in any proposed plan of release for a prisoner,
     shall be confidential and privileged information and shall not be subject
     to public inspection; provided, however, that all such information shall
     be available to the Governor and the Boards of Pardons and Paroles upon
     request. It is further provided, that statistical and general information
    respecting the parole and mandatory supervision program and system,
    including the names of paroled prisoners, prisoners released to manda
    tory supervision, and data recorded in connection with parole and manda
    tory supervision services, shall be subject to public inspection at any
    reasonable time.
       "Sec. 28. Salaries of all employees of the Division of Parole Super
    vision shall be governed by Appropriation Acts of the Legislature. The
    Board of Pardons and Paroles shall appoint a Director of the Division,
    and all other employees shall be selected by the Director, subject to such
    general policies and regulations as the Board may approve.
       "It is expressly provided, however, that no person may be employed
    as a parole officer or supervisor, or be responsible for the investigations
    or supervision of persons on parole or mandatory supervision, unless he
    meets the following qualifications together with any other qualifications
    that may be specified by the Director of the Division, with the approval
     i *f B°ard.of Pardons and Paroles,- four years of successfully com
    pleted education in an accredited college or university, and two years of
    full time paid employment in responsible correctional work with adults
                                      930

)
                                                                                    XL
    V




                               65th LEGISLATURE—REGULAR SESSION                Ch. 347
           or juveniles, social welfare work, teaching, or personnel work. Addi
           tional experience in the above categories may be substituted year for
           year for the required college education, with a maximum subsutution
           for two years.
             "Sec. 30. In order to provide supervision of parolees, persons re
          leased to mandatory supervision, and persons granted executive clemency
          who reside in sparsely settled areas of the State and in localities not
          served by regularly employed parole officers, the Governor of this State
          is authorized to appoint chairmen of Voluntary Parole Boards for such
          areas or localities. The appointed chairman may, with the advice and
          approval of the Director of the Division of Parole Supervision, appoint
          additional members of such Voluntary Parole Boards. The term of ser
          vice by such appointed chairmen of Voluntary Parole Boards shall not
          exceed the term of office of the appointing Governor; and the terms of
          service of locally appointed additional members of such Voluntary Parole
          Boards shall not exceed the terms of office of the director. However it
          is expressly provided that the terms of service by such chairmen and
          additional members of Voluntary Parole Boards may be continued by ap-
          propnate reappointments. The chairman of the Voluntary Parole Board
          shall be responsible for assigning supervision of parolees and of persons
          released to mandatory supervision to the members of such board.
           ♦ kiSeCj31'* N° per30n wh0 i3 serving as a sheriff, deputy sheriff, con
          stable, deputy constable, city policeman, Texas Ranger, state« highway
         n!v ihnu' °!;3,ml,ar law enforcement officer, or as a prosecuting attor-
         o?n.!il        a8 f or
         of persons on parole Par°released
                                     6 °ffiCer  °r be ^sponsible
                                            to mandatory          for the supervision
                                                         supervision."
)        rJ^'f2r . Subsections (a), (e), and (i) of Section 14A, Article 42.12,
         C°d?,°f £r,m,.nal Procedure, 1965, are amended" to read as follows-
         *n* J?iJV and a33i.3t tbe Board of Pardons and Paroles in parole
         annn£a£!n,°!2     3UPervl31on decisions, provision is hereby made for the
         appointment of parole commissioners."
         ♦ •J ^e) -1" matJ*r8 of Da.role decisions and mandatory supervision revoca-
           vI* T£l3 Kn8'ihe ^ssioners shall have the sami duties and authori-
         rLaIthe^a,rd raembers- A Par°le panel, as hereinafter provided, may
         recommend the granting, denying, or revocation of parole, the invocation
         in« nn„Hat0ryHS?erV,ai0n
         mgs and                  3^US' revocation
                 mandatory supervision   and may conduct  P^e
                                                   hearings. TherevocaUon hear"
                                                                  commissioners
         £X.'!!tFV,eW
          heir duties as ,".IMt«»
                         directed for Par°le
                                  by the     consideration,
                                         board  in its rules and
                                                             and they shTperform
                                                                 regulations affect
         mg these commissioners."                                 B        3 aueci-
            "(i) In matters of parole and i-elease to mandatory supervision the
         board members and commissioners may act in panels comprisedfof three
         persons in each panel. The composition of the respectivepanels shall
        be designated by the board. Amajority of each panel Bh$S^^
        a quorum for the transaction of its business, and its decisions sha 1be
        by amajority vote. The functions given to the board tSroSt Art cle
        anfe"xte°nd%o th? nm,naI Plocfdure' 1965> aa tended, maygbe enlarged
        - th^                                                  #* 2SKZ
        ZKLttM                                     as need'd .   {




          Ch. 347           65th LEGISLATURE—REGULAR SESSION
              Sec. 3. Title 108, Revised Civil Statutes of Texas, 1925, as amended
          is amended by adding" Article 6181—1 to read as follows:
              "Art. 6181—1. Inmate classification and good conduct time
              "Section 1. For the purpose of this Article:
              "(1) 'Department' means the Texas Department of Corrections.
              "(2) 'Director' means the Director of the Texas Department of Cor
          rections.
              "(3) 'Inmate' means a person confined by order of a court in the Texas
          Department of Corrections, whether he is actually confined in the insti
          tution or is under the supervision or custody of the Board of Pardons and
          Paroles.
            "(4) 'Term' means the maximum term of confinement in the Texas
         Department of Corrections stated in the sentence of the convicting court.
         When two or more sentences are to be served consecutively and not con
         currently, the aggregate of the several terms shall be considered the
         term for purposes of this Article. When two or more sentences are to
         run concurrently, the term with the longest maximum confinement will
         be considered the term for the purposes of this Article.
             "Sec. 2. The department shall classify all inmates as soon as prac
         ticable upon their arrival at the department and shall reclassify inmates
         as circumstances may warrant. All inmates shall be classified according
         to their conduct, obedience, industry, and prior criminal history. The
         director shall maintain a record on each inmate showing all classifica
         tions and reclassifications with dates and reasons therefor.
             "Sec. 3. (a) Inmates shall accrue good conduct time based upon
         their classification as follows:
             "(1) 20 days for each 30 days actually served while the inmate is
)        classified as a Class I inmate ;
             "(2) 10 days for each 30 days actually served while the inmate is
         classified as a Class II inmate; and
            "(3) 10 additional days for each 30 days actually served if the inmate
         is a trusty.
         . ',(b).£r<>Jg0od conduct time shall accrue during any period the inmate
         is classified as a Class III inmate or is on parole or under mandatory
         supervision.

            "Sec. 4. Good conduct time applies only to eligibility for parole or
        mandatory supervision as provided in Section 15, Article 42.12, Code of
        Criminal Procedure, 1965, as amended, and shall not otherwise affect the
        inmate s term. Good conduct time is a privilege and not a right. Conse
        quently, if during the actual term of imprisonment in the department,
        an inmate commits an offense or violates a rule of the department all
        or any part of his accrued good conduct time may be forfeited by'the
        director. The director may, however, in his discretion, restore good con
        duct time forfeited under such circumstances subject to rules and policies
        to be promulgated by the department. Upon revocation of parole or man
        datory supervision, the inmate loses all good conduct time previously
        accrued, but upon return to the department may accrue new good con
        duct time for subsequent time served in the department.
            i'SeC.' i5*,.]* the. re.lea8e of an inmate falls upon a Saturday, Sunday,
        or legal holiday, the inmate may, at the discretion of the director, be re
        leased on the preceding workday."
        35. Vernon*. Ann.Clv.St. art. 6181—1.
                                                932

)
                                                                                        VL
3                        65th LEGISLATURE—REGULAR SESSION                    Ch. 347
           Sec. 4. Section 28, Chapter 212, Acts of the 40th Legislature, Regular
       Session, 1927, as amended (Article 6166zl, Vernon's Texas Civil Statutes),
       is amended 3C to read as follows:
             "Sec. 28.
          "When a convict is entitled to a discharge from the State penitentiary,
       or is released therefrom on parole, mandatory supervision, or conditional
       pardon, the Director of the Department of Corrections or his Executive
       Assistant shall prepare and deliver to him a written discharge or release,
       as the case may be, dated and signed by him with seal annexed, giving
       convict's name, the name of the offense or offenses for which he was
       convicted, the term of sentence imposed and the date thereof, the county
       in which he was sentenced, the amount of commutation received, if any,
       the trade he has learned, if any, his proficiency in same, and such descrip
       tion of the convict as may be practicable.        He shall be furnished if
       needed, suitable civilian clothes, and all money held to his credit by any
       official of the Texas Department of Corrections shall be delivered to him.
           "The amount of money which a convict is entitled to receive from the
      State of Texas when he is discharged from the State penitentiary or re
      leased from the State penitentiary on parole, mandatory supervision, or '
      conditional pardon shall be $200."
             Sec. 5. Sections 1 and 6, Chapter 493, Acts of the 61st Legislature,
      Regular Session. 1969 (Article 6166x—3. Vernon's Texas Civil Statutes) is
      amended " to read as follows:
             "Section 1. The Texas Department of Corrections is hereby autho
      rized to grant work furlough privileges, under the 'Work Furlough Plan '
      as hereinafter provided, which may include programs and procedures for
      inmates to contribute restitution or reparation to victims of the prisoner's
      crime, as established by the judgment of the court that sentenced the
      prisoner to his term of imprisonment, to any inmate of the state prison
      system serving a term of imprisonment, under such rules, regulations, and
      conditions as the department of corrections may prescribe."
         "Sec. 6. Every prisoner gainfully employed under work furlough
     ™wiSf^JJa-.1!fbi'l f0I the C03t 0f hla keeP in the Pr*son or quarters as
     ?«!Li!J d.b?.thS dePartment of corrections. Such payments shall be
     deposited periodically but at least annually, in the general revenue fund
     of the state. After deduction of such amounts the director of the depart-
     r^l0fl.C?i,re*Cti0n3.3han disb,Jrse the wages or salaries of employed pris
     oner foi the following purposes and in the order stated •
     ^JJ?     necessary travel expense to and from work and other incidental
     expenses of the prisoner; *
         "(2) support of the prisoner's dependents, if any;
     fnr 12Liewtitution ol* reparation to the victim of the prisoner's crime
     ,w£ ♦• e 13 Serv,n-* a term of imPr«sonment, the total amount of such
      n fil l°l! °r reparation as may be established by the court and entered
    imprisonmf^11                 °°Urt tHat aentenced the Prisoner to his term of
        "(4) the balance, if any, to the prisoner upon his discharge."
    Chafer 21/^ i^kSEw °£. ?rimi'Ml Procedure, 1965, Section 23,
    fiuSSr v * *C5 °f tbe.40th Legislature, Regular Session, 1927 (Article
    6166v, Vernon's Texas Civil Statutes), and Chapter 361, Acts of the 48th
    36. Vernon's Ann.Clv.St. art. 6I662I.
    37. Vernon's Ann.Clv.St. art. 6166x—3. if
     1. 0.


                                            933

)
                                                                                       is
    )               Ch. 347          65th LEGISLATURE-REGULAR SESSION
                   S'c^sKV, 2SEJS2&as amended 
        ..r...uM..v:lKK-KKCII.IU SESSION
                                                            Ch. 785, § 5.01



      seZeo}T:?Jc% '"°Se l,m""s ""***  Tvms J">"
    ic> The Commission shall coordinate tkt              ''""' S"llH'C!"-
  :>e release of

pmoners to readjust to socieiy^tSeHnttt^,>(en^til^^^M7i
providing aprogram of mandatory supeS^U^T Pen°d of iTOar«ration by
or through executive clemency [aid^EXL^t p"son                                                                        en. 7X5, § 5.01


  deemed as if release/T".l^T To" ffex7prXuT Sha"' """n ""T6' °*
  pnsoner-a proper employment
  mandatory  supervision. The maintenance,  an kare
                              period of .. •„,i,i,  shaHb^ma'dS^T'*
                                                   ™•sh,llM*                     ,f°r theto
                                                             mide prior to his release
  equivalent to the maximum term n vhLh he prtoneT^'17 '*U ', "" !°, \ "eriod
  actually served on the sentence. The time serv .1 on m»nZ!"!ntenced ess a^"'^ «me
  as calendar time. Every prisoner while on m,         "undatorv.supervision is calculated
  legal custody of the state ,nd shall he amTnaWe o y,vP"rV'f0n sha" r. ''-a, Code (Aggravated Sexual
  ^^^Zr^ZX^^Z^^^ (Deadly Assault on Law
  Elderly SSwdSST fe'°ny """" 8"*B 22°4' P™1 C°de W-T to aChild or an
    (9) afirst degree felony under Section 28.02. Penal Code (Arson)-
        asecond degree felony under Section 29.02, Penal Code (Robbery);
             s d!Sreef °"y "n;'er SeCt''0n 29'°3' P0"al C°de            ""v   tf   O.U1
                                                ->st legisLaturk_kegular session
                                                                                                      71st LEGISLAT
                                                                                                     ^ard. [Th*^
    wwtor /Amr «rtio« that provide for the LJprlj*tle bon/dshnl1- enter into contracts


                      -   —f    uiui.t,   una                  •    e> ••jij»uiii   whw age
                                                                                                      S* «      COlfl.
                                                                                                    ate or contractfi»
                                                                                                    to house, maintain
                                                                                                       . (V persons ret
                                                                                                     "on under Sect
                                                                                                    facility; and
                                                                                                       (2) persons wht
                                                                                                     or modified undt
                                                                                                    imposed under a
                                                                                                  Jr^J Tke PUrPose
                                                                                                  ^Perrnsion, counse
                                                                                                  Programs for perso,
                                                                                                 ,'JrirrThe board na
                                                                                                 na P; or***** t,
                                                                                                 ^facility     unless
                                                                                                 °n the issues in th<
                                                                                                 ***** under Sect
                                                                                                2TthUlder Sect^
                                                                                                o,' htHeJ0ard establi
                                                                                                %ItSIflLe9islatu,
                                                                                                Statutes), or under A
                                                                                                 (d) The Texas Boa;
                                                                                                management ofcomm
                                                                                               n c
                                                                                               «™m"iunity.basedfac
                                                                                               au honzed by this secu

                                                                                              ^oymZfeZlZ:
                                                                                               (g) The board may en,
-pervision of the board, h^S*££2? * b« P™ded to releasees K
 JUST *«*— Wh» -». a^ry of menu, impairment flm)tb]ormental                                   P^ded direc'tlybyZ
                                                                                              pACTION 5.02 fa, 4
   S:is: rir: :hh: hhra hhistory °f sub—at-.-
. 0.) The board sha, sTfundin, ",. ^ °f ^
                                       °ffenses.
                                                 -
                               "d'ng f°r the "* ft- 'He legislature as apriority

         The program must provide ^highest l/vefof s^on^ded^

                                                                                       lA
     1st LEGISLATURE-REGULAR SESSION
                                                                    Ch. 785, § 5.02




   *«mrn nnrrontinnU fimlitinn „ H" •''"1'^ g " ["" P™nmnnl nf uffumWJn
     Sec. 16. COMMUmTY-BASBD IHGttjmBMn I' -T                       "^
   f.0'   contractfor the operation ofcommunity
   to house, maintain, and pronde serZeTfor^    hL,n  ?"''d T'J ''sUMish '""' »per-
                                                    intermediate sanctionfacilities
    ^prdss^psstsz
    facility; and              irnete r^r
                                      to serve "f""r"!f
                                                  Period in° a community
                                                                 **»»«~*  based
    o^lS^j^S!^ZtooftMs
    imposed under that section       a%ct%ZSTrti0n           *" been "»* serve
•J oserve t*rms expiring on Feb uary ° 995 MT^ ? Pebruary l« 19^ and
«-  -mbers of the new board, the *-o^^^                          ft
^^^                                                         Board of Pardons and
                                    3547




                                                                                   -10
   "« i*«il»LATURfr.REGULAR SESSION
                                                                          Ch. 785, § 9.02

      Sec. | AMOUNT OF OUTSTANDING RON£ .                              *'° "*'' Mfol,<>™
      •SECTION 8.04 fa)    Th;c .„ ••


      (b) Proceeds of bonds authn™ ,h . .i •           i;°Partment of Public Safety.

 ££- be approved by the UgiS&£ „SefTtSS^fiS



                                         ARTICLE 9

AcfS^fect'sepL^, a198P9roVided "y SubSeCli™» W»d (c, of this section this
 (= The following provisions have imm^ ^effeT'            " ^ ^ "° effeCt'
   (1) Section 8(a) and SpffJnn to »„.• , ,„
 by Section B.Ol' of "his'Acl?" ** *** 42'18' Cod* *Criminal Procedure, as amended
   (2) Chapter 493, Acts of the niot i

o<3» Section^Article 42.03, Code of Criminal a ^ J ^ ^ ,„,
  (4) Section 3(c), Article 6181-1, Revised                                                          jSfette af (Sexzs                                                   TDCJ-PD



                                                           Texas Department of Criminal Justice
                                                             Pardons and Parole Division
                                                      Certificate of H.nd.tory Sup.rvlai„„
         °»«t af laawaneai 17/l|/}Va|
         Nana
         JOHNSON,EDDIE DON                                                                     tdcj •
                                                                                                                          SID •
                                                                                              00344035
                                                                                                                          0K07U4
                                                    *oorov*d county of ralaaaa

        Location:         Unit KN, TDCJ-ID
       Causa*:          375537
                                                  375554




      ,«o-« II11' C0R8, FACILITV                                         „                                        lM •"»" »»«•«•« »..- r,P
      10930 lEAUNONT HWV 90                                              *»oort inaadlataly 1 dir.e*iu *
      HOUSTON. TX 77071                                                  " "Mfiabla trSaMrtotlS J? ^^ h*lfW*V hou" «*«
      CTl««1.44»«                                                        occur., contact thXJ .^J:!" V"" —»•••"•V
                                                                        c.nc.l furtn.r „t. .on.y':„T;:;,£
                                                                        •rraat warrant.
                                                                                                            J-JJ-- to dc ,0 will
                                                                                                    >""«uat in tha laauanca of


     i^^*:~SS z-^^~—" ^:ar;.r                                                                                                     -
                •                                                                                                   "*•" "•"•"ant •«..r»i.1.fl .,
     STATUTOailY MKBATID COMOiriONt
    Unla.a atharviaa •rt>via)#«, j -•„.,




  s'ECtat. conotrra««
 *»" • t .r»ii „-,,, „,„, IUMp 1M.fU1„ lMM
                                                 •"""hub     PTaejrea canaitlana.




                                                                                                    r   • •   I
                                                                                                                        ft


usuco iv oaof* or rut toito
                                 Of PUOOHt 41(0 rVWOLtt »T *0ITlaJ.

" aanaat.ry lutervi.i.. .^
             •uaarriaien u eat».#aetarllw
••••rattan „.,, „,,, b                    eaaalatad, aaalaua
                                                                      »«** MTHt UTH 0« OF DECM.„. „„

                                                                                     "ISSIC OWENS
                                                                                                              ^v^^r^
                                                                                                                _aa^vft/^/-t,/t£v
                                                                                     •0M0 or MWOUt »KO Pi|0Ln

                                      ^         7 «=7S> EXHIBIT A. PAGE I                                                               ..   . it-
                                                                              REID FACILITY
                                                      DISCIPLINARY REPORT
                                                                   NUMBER OF OFFENSE

Case Manager: £^>jAo,                                                   1st 1/          2nd              1. Date of Offense:, V/j//                    4.TDCJ#        -? 62 V/yW^T-
                                              6. Incident:                                        ! 7. Code                 ~^~
                                                                                                  1
 8. Descnption of Incident" (If more spaces are needed.'continue on back) on the date ar.c^iMeliiteri
                                                                                                                   ^V4
 above in (place)

 Resident                                ^-^^
                                &* <3#U.tyr                                                                                     &£&*£,



                                                                                                                                x&£0>_>
 11. Signature of reporting Employee/ Date/ Time:"sSOq/frifr,? ^is7&7~ "^v'^3~57
 12. Name and title of reporting employee (Print)! WT#$riSc*7J /tr,Y^^T^-""^ ~
 13. Resident Notification
 I have received a copy of the charge(s) alleged against m.?
                                                                                                              /'


 Date and Time Notified
                                                                                                       a&d.'- ~£
                                   A                                                          Res'dent Signature           6i
                                     '/K/y
 Notifying Official/Title:                                  kiJj£&Q_.._
 You have the right to appear before a hearing officer 24 hours or more sft«.r rer.a'.otof tir* no*i"o Y<
 have the nght to have an opportunity to be heard, call witness and submit a wr-e'" stateTvnt Bv
 signing here you give up the right to 24 hour notice and authorize the Hearinc Officer to omceeo wit
 the heanng.                                                                                                   w


          £       ^
                                                                                                                           33
                  1 « ?TI   I
                                A COPY OF THIS DISCIPLINARY REPORT
                                r-» T~   t ~ »-» k k i a   < a   •*   .   "»   •»




              14. Accused Statement and Attitude:




               -   v-*   »

                                                                                                                                           i^ ^.^
         '•^Investigation Section
                   Investigation Comments and Conclusions:                                                                                 Awx'.i.. *



                     r -»    •; .   fc .   .   •   , .


                                                                                           *..-                                                                    REID FACILITY
                                                      DISCIPLINARY REPORT
                                                             NUMBER OF OFFENSE

     Case        Manager: /£ £&{/*                                St
                                                                                  2nd ]/
                                VXrCKI
                                     £?         /)                                                   1. Date of Offense:._^^g^
     Parole Officer:                 rJlhiu^                                      i'.h "
                                                                                                     2. Time of Offense: i "> »« date »"SJ'5S?1555-
      Resident Name:




     9. Descript?gn_of physical evidence takerr                     rr^.;—7T "•-                           ^
     10. Witness Name-                                    — "^'d~- ^^t- O^r^^O^Z 2^v^r,
     11. Signature of rir^tm^                                    l3^^''?7^/>^
     12. Name and title of repnrtingo^T^^
                           repnrtinr1^phTe7p^ ^^r^r~/^7^-
                                              ^f^rn^-~/^^^~                                                    ~--—&•*
                                                                                                               z^2&*2fh
     13. Reside; rNotification:         ^^-jl^-^J^^^^^
    | : hsve receiver] a cepv of
                              ii .,».
                                        ch'-> t.u:-.         ,1 ,.-,
                                                                ,.-*-,-„,...•...
                                    ^     2."
       ^•a-I   -.    *




              u- Accused statement andAttitudil




          15. Investigation Section
                Investigation Comments and Conclusions:
                   £/;***         /-* iSt// ava** „f e£„-/-<9 &/**s


         16. Iwish to waive my right to aDisciplinary Hearing:   Yes          No


         Resident's Signature
                                                      Hea7iHgOrflc^|iiHalu7e~
               Resident's Plea:    Guilty:
                                                                    Guilty:

         18. Hearing Officer/ Committee Decision: Guilty:    /     Not Guilty:
     Sanction(s) Imposed:
                                             ^




                    ^        jCcd&bcsA


    Resident Signature:
                                                                   Date:

                                   (£jrL
                                                                                                                           $)**W

                               BOARD OF PARDONS AND PAROLES
                                                    Hearing Section

Dp Elms               (3sc     sisp
DHB1112               [_]SB880
Stari Date: 08/05/2004               OTHER

                                     HEARING REPORT PROCESSING SHEET
                                          D PRELIMINARY |__ REVOCATION
NAME: JOHNSON. EDDIE DON                                                  TDCJ#: 00364033   SID #: 01607144
DATE OF HEARING: 08/18/2004             BEGIN TIME: 10:07AM                            END TIME: _____
                                                                                                  11:20AM
OFFENDER'S LOCATION: HARRIS COUNTY JAIL
OFFENDER _ REQUESTED / • WAIVED REVOCATION HEARING
DATE|_ WARRANT / • SUMMONS ISSUED: 08/05/2004                                         EXECUTED: 08/05/2004
RELEASE DATE: 01/16/2004                                      SCHEDULED DISCHARGE DATE: 11/12/2042
ATTORNEY DETERMINATION:                     • APPROVED         [_ DISAPPROVED          D WAIVED            • RETAINED
OFFENDER'S ADMISSION(S)/                                            FINDINGS:                              H/O   H/S
DENIALfS) OFALLEGATION(S)                                                                                  Y N .Y N
•   Admit     _}Deny         Rule#9D         FAILURE TO ABIDE BY RULES OF THE COMMUNITY                    IS      •   V       •
                                             RESIDENTIAL FACILITY, 07/08/04,07/20/04,07/21/04,
                                             0O7/29/04,08/03/04
D Admit       •   Deny       Rule#                                                                         •       •   •       •
• Admit       •   Deny       Rule#                                                                         •       •   •       •
• Admit       •   Deny       Rule#                                                                         •       •   •       _•
•   Admit     •   Deny       Rule#                                                                         •       •   •       •
•   Admit     •   Deny       Rule#                                                                         •       •   •       •

RECOMMEND          REVOKE            PTRH       NON-REVOCATION ACTION                                ISF   SAFP        RTSS
FIELDOFF                              •                                                          •             •           •
HEARING OFF                           •                                                          •             •           •
                                                                                                               •           •
REVIEWER:                •            •
                                                                          (•
                                                                                                 I
                                                                                SAFP BED CERTIF^OATigN ATTACHED)
ADDITIONAL RECOMMENDATIONS:

BOARD DISPOSITION:
                                                                                                           JsM
• REVOKE                                                                                         DSAFP
• PROCEED TO REVOCATION HEARING (P
• NON-REVOCATION ACTION: PENDING ADJUDICATION OF CHARGES
• NON-REVOCATION ACTION: CONTINUE SUPERVISION
    REAFFIRM ANY EXISTING SPECIAL CONDITIONS OR MODIFY AS NOTED BELOW -



• NON-REVOCATION ACTION: ALLOW TO DISCHARGE
• REFER CASEBACK TO HEARING OFFICER FOR FURTHER DEVELOPMENT OF FACTUAL OR LEGAL
    ISSUES, WITH OR WITHOUT REOPENING THE HEARING, FOR THE FOLLOWING REASONS:


DISPOSITION DATE                     61[**!&*•(
DIST        CENTRAL HEARING SECTION                                       OFFENDER/SAME AS ABOVE
            HEARING OFF / C.D.OFORDILE/HOUSTON I                          ATTORNEY / N/A
            SUPV OFF/ J.CHENIER/HOUSTON 7
            AGTOFF/


HS-135 (Revised 09-25-03)                           EXHIBIT A, PAGE 3                                Page l of2        w
     Name: JOHNSON, EDDIE DO,
               Administrative Release Hearing Report
     No.:      00364033/01607144
     II.
               NOTATION AS TO CONDUCT OF APRELIMINARY HEARING:
               A Preliminnrv R^an'nn I l««.«/F31_.       .....
               attached, ifapplicable? ~     "" "            *** "' ""' *""• l ne ^eluninaiy Hearing Report dated         is




    III.
              PRELIMINARY MATTERS AND EVIDENTIARY PHASE:


              B. The Hearing Officer swore all persons who participated in the Hearing to tel. the truth.
              C. The Rule Q was / __ was not invoked.

             D. 'mere Qwas /_] was not achallenge to the neutrality ofthe Hearing Officer.
             E. Rights of the Offender:

                 HRights were read and reviewed with the offender, who voiced an understanding ofit.
                 D^^XlSr^ooS
                  with him / her. g           WaiT>"sl™™nt,
                                    ™"1C ClM'gm8   Cd radl"S which
                                                             °f*« **     *"« -icingreviewed
                                                                   were previously     a„
             F. A.ncnd.nen./AdditronsteAllegationshsredontheChargingtnsrru.nent: g None QAs follows:
            G. Other Preliminary Matters: D None g| As follows:




                ninmiiMOiii_i__^
            H. Additional information /Statns ofCriminal Law Charges: g| None QAs follows:
            I- Motions /ejections and Rulings /Determinations made durmg ,he Hearing: DNone BAs follows:
               Counsel entered Objection to the hearing been convened because the OFFFNnFP 1
               he . under the authority ofthe Board ofPardons and Paroles^Obje'.o,, OvTrrulED."                '**

               ofPardons and Paroles. Objections O^S^SJSAZbS^."^"^^
              «=!ZZ2222^2*ZZ,"M._r
              Objection OVERRULED. Exhibit CACCEPTED P ,h,e 0[7E*DER—-»
                                                            CoIumn was left blank"




HS-104(R 07-01-04)                                       *                                                           3^
                                                                                                            Page 2 of4
       ED0'E D°N J°^0N, rDCJ ,364033
       I WetherJohnson has eVer received
      •""- -- ^zzzrr*---*'-'-**
      VnS: Rocords "Mimainod bv the roc./ p ,
           —              -ri^rjirT"*"'
    ^charge date ofNovember 12 '042 « o
                                                      ""'*"'"
                                        "' "" '^ J°hnS°n "^ *SChedu,ed
                                  - -/*• No, Johnson is not suh.fiCr*n r

                             "wson,sserv,ng sentences for offenses m


  """ —                             South Texas Intermediate Sanction Facility
                                         1511 Preston Ave., Houston Texas 77002




Memo
To:              Offender


From:            Visitation Officer


Subject:         Denied yisi
                    ied Visit

Date:



Please beyidvised that Offender ClAt/lAf^f foKfcj-ID# 5U^(P\\ was denied a
visit by (\\1 j v^bjueP iLUife \>            J^-.e*«.0«iTDCI#J«a33
             age 2




  ofr d                         ~     mo3Q-                                                                                                                                           J/--"//.i
                                             TEXAS DEPARTMENT OF CRIMINAL JUSTICE
      TO:   Johnson, Eddlo
                                                                         ITJCJtf    364033
     FROM: Administrative Rovlow &Risk Management              fc-(to|                                                         UNIT: LH

                                                                                                                    SUBJECT: Offender Correspondence
      Ynu should always attempt to
                                  r u : ;r*z™rzir *•s^ is-i-*--
      communicate the problem, or submit an 1-60 Olfondor Rnmmet »« nm^i^i
                                                                    e _«          ™~       TO AU WHOM THESE PRESENTS SH^cZ
                                 "'UXLOME:
                                                             ""**"°P*****
                                                           Dps#. ^01807144
                                                      WCJM:        364Q33




      uX,U,^EREF?RE**         flOARD
      unaeTthelawaoftheSrofa. w«^ L OFPARDONS
                                     .         ^ PARni cc u
                                        KiJ°NS AND                           C°ndm°nS °f™id •*-

      l^__332££23»



 --, ^cw/ //
 By
 BooV^r^^                                    AP-Board
                                                 °**ofPardons
                                                      ,,40,"' ^and Par0leS
                                                                   P,r„i
                                             ^i2)406-545-»
                                             Teletype* BPP2orORitfTX:270„G
                                             Dutribwiou-
                                            DPS
SPP.COC9K fll-W^H,                          IS?-"3
                                            0ETAJNWC AUTHORITY
                                EVHlBITA.PTCr,5                                             4J
                       UNSWORN DECLARATION




I, £0D1Z htfi* SdH/ifSn/i/              . TDCJ NUMBER          3fcCl£M»
Cbu.ar- *oc APPEALS
tlttfcO fcrsttatr dP rtXAS

P.D«e>D)Cll5-qT
p.VX5tIKiT€fV« TB"IU-2S>~C\L



SlrV/JE.\ EDOrLOOMsIoHMStX

V,     TUC StfttE DFTElflS




       EHClDStA PIMSC Mb /r #>/V *f M bEbU&im bFAOSUZ. PittC flU AMoM
omtfi P/tPtfis in rf+& cause jx 3uPPi>/w m rttc APPml tb lie bnouettr btfbnz tnc
UMonMis JusnteA of wl tHjm cou/ir df APteafi fir soul rmc tF Aw htetmic




              THaiuc You Pd/l ioaa fcsisr/wcc sk rftjs mrraL.

^xtiUAdbl                                                         /RECEIVED ^
                                                                        SEP 1 8 2015
                                                                      THIRD COURT OF APPEALS^
         Mb S / Wl£>H WM TO 37                                    \      JEFFREY D. KYLt= /
£"J)OI£ DOM' ZTOtWSOa
J^3fe«f0ai
                         I'iV-iLiI-ii'i'"!!^'^"!'!!^!!'!'!!!!1
LYNAUGHUNIT      '
1098 S. HWY. 2037
FT. STOCKTON, TX 79735




                                                                   Ux8& t£ fc?9EMS
                                                                 TKERfi toStfOtf CtfTBCftS
                                                                    P.&.&C W5H1
                                                                   Aosrat ,toa3
                                                                                   181U-ZS41